Case: 09-20558     Document: 00511107281          Page: 1    Date Filed: 05/11/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 11, 2010
                                     No. 09-20558
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

KAREN WILLIAMSON,

                                                   Plaintiff-Appellant

v.

JOE WALKER,

                                                   Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CV-1399


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Karen Williamson, proceeding pro se and in forma pauperis (IFP), appeals
the district court’s dismissal of her miscellaneous civil action against Joe Walker
without prejudice for failure to comply with the court’s order to file a more
definite statement.       Williamson argues that the district court abused its
discretion in dismissing her complaint because her complaint was sufficient to
communicate her desire to get her file from her former attorney.



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20558       Document: 00511107281 Page: 2      Date Filed: 05/11/2010
                                    No. 09-20558

      The district court’s dismissal was without prejudice, and there is
insufficient information in the record to determine whether Williamson’s claim
would be barred by a statute of limitations. A dismissal without prejudice is not
an abuse of discretion in this case. See F ED. R. C IV. P. 41(b); McCullough v.
Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988).
      Even if the dismissal is considered to be with prejudice, Williamson’s
actions in refusing to comply with the district court’s order and filing repeated
objections insisting that her complaint was sufficient and making disparaging
remarks about the defendant, his attorney, and the district court judge
constitute a clear record of contumacious conduct warranting dismissal. See
Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191 (5th Cir. 1992).
      Williamson’s appeal is without arguable merit and is frivolous.            See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because the appeal is
frivolous, it is DISMISSED. See 5 TH C IR. R. 42.2.
      The appellee argues that Williamson’s appeal is frivolous and asks this
court to award damages and costs pursuant to Federal Rule of Appellate
Procedure 38. Because the appellee did not file a separate motion, we cannot
rule on the request at this time. Appellee’s request for sanctions is DENIED
WITHOUT PREJUDICE pending the show cause order we issue herein. See
F ED. R. A PP. P. 38.
      Based on Williamson’s frivolous appeal in this case, and based on her
lengthy history of initiating vexatious litigation in the federal district courts and
in this court, which she has repeatedly failed to prosecute, Williamson is hereby
ORDERED TO SHOW CAUSE why sanctions under Federal Rule of Appellate
Procedure 38, our inherent power, or any other source of applicable law for filing
frivolous appeals should not be imposed. Williamson is ordered to file with the
Clerk of this court, within fifteen (15) days after the filing of this opinion, a
statement, not to exceed thirty (30) pages, stating her reasons why we should not
impose sanctions. Appellee Walker is invited to submit, within the same time

                                         2
   Case: 09-20558   Document: 00511107281 Page: 3       Date Filed: 05/11/2010
                                No. 09-20558

period, a sworn list of attorneys’ fees incurred in connection with the instant
appeal, detailing the reasonable hours expended by counsel and reasonable
hourly rates charged, plus other direct costs incurred as appellee.
      APPEAL DISMISSED AS FRIVOLOUS; APPELLANT ORDERED TO
SHOW     CAUSE      WHY    SANCTIONS       SHOULD      NOT     BE     IMPOSED;
APPELLEE’S REQUEST FOR DAMAGES DENIED WITHOUT PREJUDICE
AND APPELLEE INVITED TO SUBMIT EVIDENCE OF DAMAGES.




                                       3